OPINION — AG — ** SCHOOL LUNCH PROGRAM — CENTRAL PURCHASING — COMPETITIVE BIDS **** QUESTION: DOES THE SCHOOL LUNCH DIVISION OF THE DEPARTMENT OF EDUCATION COME WITHIN THE MEANING OF THE ACT WHERE IT REFERS TO OTHER STATE AGENCIES AND FUNCTIONS WHICH ARE REQUIRED BY LAW TO MAKE PURCHASES THROUGH THE STATE BOARD OF PUBLIC AFFAIRS ? — AFFIRMATIVE, HOWEVER, THE BOARD OF PUBLIC AFFAIRS MAY DELEGATE THAT POWER TO THE STATE DEPARTMENT OF EDUCATION. (CONTRACTS, FOOD, PURCHASES) CITE: 74 O.S. 64 [74-64], 74 O.S. 63 [74-63] (J. H. JOHNSON)